Title: To James Madison from Rufus King, 5 February 1802 (Abstract)
From: King, Rufus
To: Madison, James


5 February 1802, London. No. 51. Reports receipt of JM’s 10 Dec. instructions and the resulting conversations with Lord Hawkesbury on the state of American trade with British dominions in peacetime. Encloses copy of a paper he sent to Hawkesbury on the subject. Acknowledges receipt on 4 Feb. of duplicate of JM’s 22 Dec. letter, “which has enabled me to be more explicit than I otherwise should have been in my Conference of this morning with Lord Hawkesbury.” King began the conference by reminding Hawkesbury of the commercial inequalities between Great Britain and the U.S. with the return of peace, and he urged that Great Britain agree either to discontinue countervailing duties when Americans discontinue unequal rates or to repeal them and impose export duties corresponding to American import duties. Hawkesbury admitted that “the only legitimate purpose” of Great Britain’s countervailing duties was to equalize trade between the two countries and stated his preference for the former of King’s suggestions. He promised to submit the matter to the cabinet and is detaining the mail packet so King may inform JM of the decision. Refers JM to the enclosure for his remarks on tonnage duties and advocates the establishment of lighthouse duties.
Declares that the return of peace will not reestablish harmony between Great Britain and European maritime powers who believe that England’s prosperity is achieved at their expense. Anticipates restrictions on British trade with Europe, which will make trade with America “of still greater value and importance than it is already known and confessed to be.” Concludes that the present is the best time to press for a fair system of trade.

 

   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 5 pp.; marked triplicate; in a clerk’s hand. Printed in King, Life and Correspondence of Rufus King, 4:60–63. Enclosures are a copy of King to Hawkesbury, 3 Feb. 1802 (1 p.), covering a memorandum entitled “Observations respecting the Navigation and Trade of the United States of America with the Dominions of Great Britain,” which suggested “the grounds of our Claim to an equal participation in the Navigation employed between the United States and the British West Indies, as well as the objections which we have against the act of Parliament for carrying into execution the Treaty of 1794” (13 pp.). Enclosures printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:498–500.

